        Case 9:17-cr-00013-DLC Document 88 Filed 04/13/21 Page 1 of 6




                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF MONTANA
                           MISSOULA DIVISION


UNITED STATES OF AMERICA,                       Cause No. CR 17-13-M-DLC

              Plaintiff,

       vs.                                                 ORDER

GREGORY DAVID KALAYJIAN,

              Defendant.


      Defendant Kalayjian moves the Court for compassionate release under 18

U.S.C. § 3582(c)(1)(A) in light of the COVID-19 pandemic. He is currently

serving a 180-month sentence for federal drug and firearms offenses. See Am.

Judgment (Doc. 67). His projected release date is September 27, 2029. See Inmate

Locator, www.bop.gov/inmateloc (accessed Apr. 13, 2021).

      Currently, no inmates and two staff members at FMC Fort Worth, Texas,

where Kalayjian is incarcerated, have confirmed, open cases of COVID-19. Fort

Worth, possibly due to its being a medical center, is one of the most seriously

                                         1
           Case 9:17-cr-00013-DLC Document 88 Filed 04/13/21 Page 2 of 6



affected facilities in the country. Seven hundred thirty-five inmates and 47 staff

members have recovered, but 14 inmates died. See Interactive Map,

www.bop.gov/coronavirus (accessed Apr. 13, 2021).

       After considering the sentencing factors in 18 U.S.C. § 3553(a), the Court

may reduce Kalayjian’s sentence if “extraordinary and compelling reasons warrant

such a reduction.” 18 U.S.C. § 3582(c)(1)(A)(i). 1 The applicable factors from §

3553(a) may include the “nature and circumstances of the offense and the history

and characteristics of the defendant,” the need for the sentence “to reflect the

seriousness of the offense, to promote respect for the law, and to provide just

punishment for the offense,” to deter criminal conduct and protect the public, and

to provide effective correctional treatment, including education or vocational

training and medical care. See 18 U.S.C. § 3553(a)(1), (2). The Court may also

consider the advisory guideline range and the need to “avoid unwarranted




       1
          The statute provides that any sentence reduction must be consistent with the
“applicable” policy statement in the Sentencing Guidelines. See 28 U.S.C. § 994(a)(2)(C), (t);
U.S.S.G. § 1B1.13(3) (Nov. 1, 2018). But the guideline has not been revised since Congress
amended § 3582(c)(1) to allow defendants, not just the Director of the Bureau of Prisons, to
move for sentence reductions. The Ninth Circuit now holds that U.S.S.G. § 1B1.13 applies only
to motions for release filed by the Director. See, e.g., United States v. Aruda, __ F.3d __, No.
20-10245, slip op. at 11, 2021 WL 1307884 at *4 (9th Cir. Apr. 8, 2021) (per curiam); see also
United States v. McCoy, __ F.3d __, 2021 WL 1168980 at *12 (10th Cir. Mar. 29, 2021); United
States v. McCoy, 981 F.3d 271, 281 (4th Cir. 2020); United States v. Gunn, 980 F.3d 1178, 1180
(7th Cir. 2020); United States v. Jones, 980 F.3d 1098, 1108‒11 (6th Cir. 2020); United States v.
Brooker, 976 F.3d 228, 236 (2d Cir. 2020).
                                                2
         Case 9:17-cr-00013-DLC Document 88 Filed 04/13/21 Page 3 of 6



sentencing disparities” among similarly situated defendants and to provide

restitution to victims. See id. § 3553(a)(A), (6)–(7).

      Kalayjian has served a little over four years of his fifteen-year sentence—

less than one third. Allowing for good-conduct time, he seeks a reduction of more

than eight years. To justify such a large reduction, the Court would require a clear

and convincing showing of both an extraordinary and compelling reason and

satisfaction of the factors in § 3553(a).

      A. Reason for Release

      Kalayjian is 57 years old. As his placement at a Federal Medical Center

indicates, he has significant health issues. His records were already voluminous at

the time of sentencing. See Presentence Report ¶¶ 100–104. Among others, he has

chronic obstructive pulmonary disease, cirrhosis, and a history of smoking. See

Mot. Ex. H (Doc. 84 at 107). Each of these conditions is likely to increase his risk

of developing severe illness if he contracts COVID-19, and the risk rises for

multiple conditions. See Centers for Disease Control, People with Certain Medical

Conditions, https://www.cdc.gov/coronavirus/2019-ncov/need-extra-

precautions/people-with-medical-conditions.html (accessed Apr. 13, 2021).

      Kalayjian contracted COVID-19 on December 22, 2020. Although he

subsequently recovered, the Court has no doubt he had a frightening experience.

                                            3
         Case 9:17-cr-00013-DLC Document 88 Filed 04/13/21 Page 4 of 6



As of April 13, 2021, 739 inmates at Fort Worth have been fully inoculated, see

COVID-19 Vaccine Implementation, www.bop.gov/coronavirus (accessed Apr. 13,

2021), evidently more than half the population, see https://www.bop.gov/locations/

institutions/ftw (accessed Apr. 13, 2021). But the long-term effects of Kalayjian’s

infection are unknown.

      Kalayjian’s medical condition, in light of the global pandemic, is both

extraordinary and compelling.

      B. Section 3553(a)

      Kalayjian trafficked in methamphetamine and heroin. Despite having prior

felony convictions, he habitually carried firearms. He entered into a very favorable

plea agreement, pleading guilty to two counts of a seven-count indictment. The

United States agreed to recommend a sentence of 120 months on the drug count,

the statutory mandatory minimum, with a consecutive five-term under 18 U.S.C. §

924(c). See Plea Agreement (Doc. 50) at 8 ¶ 6. The advisory guideline range on

the drug counts alone was higher—200 to 235 months, plus the five-year

mandatory minimum under 18 U.S.C. § 924(c)(1)(A)(i). See Statement of Reasons

(Doc. 68) at 1 § III.

      Considering Kalayjian’s age and “ailing physical condition” as well as his

addiction and difficult family history, the Court varied downward significantly to

                                         4
        Case 9:17-cr-00013-DLC Document 88 Filed 04/13/21 Page 5 of 6



arrive at a fifteen-year sentence. It did so because it found that term was

“sufficient, but not greater than necessary,” 18 U.S.C. § 3553(a), to reflect the

seriousness of Kalayjian’s offense and protect the public while also acknowledging

his individual history and characteristics. See Statement of Reasons at 3 § VI.

      The Court did not foresee the emergence of a disease that would prove

particularly dangerous to persons like Kalayjian. But his health was known and

accounted for at sentencing. His assertion that he “never crossed over into crimes

of violence,” Reply (Doc. 87) at 19, simply ignores the numerous firearms he

possessed despite already being prohibited from doing so. His history shows he is

likely to pursue his predilections for firearms, alcohol, and drugs unless he expends

significant time and effort in learning better ways to live. See, e.g., Presentence

Report ¶¶ 27–30, 35, 108–111. Until he has more practice at living without them,

he presents a high risk of recidivism and poses a danger to the public.

      The threat of COVID-19 does not persuade the Court to release Kalayjian

after he has served less than one-third of his sentence and more than eight years

before his sentence expires. See 18 U.S.C. § 3553(a)(1), (2)(B), (C), (D).


      Accordingly, IT IS ORDERED:

      1. Kalayjian’s motion for additional time to reply (Doc. 86) is MOOT.

      2. Kalayjian’s motion for compassionate release under 18 U.S.C. §
                                          5
       Case 9:17-cr-00013-DLC Document 88 Filed 04/13/21 Page 6 of 6



3582(c)(1)(A) (Doc. 83) is DENIED.

     DATED this 13th day of April, 2021.




                                     6
